DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 9/15/2021.  Claims 1-16 are pending in the case.  Claim 16 has been added.  Claims 1 and 13-14 are independent claims.

Response to Arguments
Applicant’s prior art arguments have been considered but are moot because the new grounds of rejection presented below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Claim Objections
Claims 7-8 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 13-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Kondoh (US 2020/0106896 A1) in view of Applicant Admitted Prior Art (hereinafter AAPA).

As to independent claim 1, Kondoh teaches a system comprising:
an image forming apparatus (“an image forming apparatus 20,” paragraph 0026 lines 4-5);
a voice processing device that collects voice of an utterance, and generates voice data of the collected voice (“voice input/output device 10,” paragraph 0026 line 4); and
a server (“a voice-data recognition server 30 (first server), and a dialogue server 40 (second server),” paragraph 0026 lines 5-6),
wherein:
the server includes:
a hardware processor that controls the server (“the voice-data recognition server 30 includes a controller 300,” paragraph 0108 lines 2-3); and
a communication circuit (“the voice-data recognition server 30 includes … a communicator 310,” paragraph 0108 lines 2-3) that communicates with the image forming apparatus and the voice processing device, the hardware processor performs a recognition process on the voice data received from the voice processing device, to generate a command for operating the image forming apparatus (“The intent generating part 304 is a functional part that generates an intent based on voice recognition data and outputs it to the controller 300,” paragraph 0114 lines 1-3), and
when the image forming apparatus has received the voice data from the voice processing device (“The intent generating part 304 is a functional part that generates an intent based on voice recognition data and outputs it to the controller 300,” paragraph 0114 lines 1-3), the hardware processor controls the communication circuit to transmit the command generated from the voice data to the image forming apparatus (“In response to a received command request, the controller 400 transmits a command stored in the command queue 424 to the image forming apparatus 20 via the communicator 410 (S138),” paragraph 0131 lines 5-8) in each of (i) a first case in which the image forming apparatus is in a 
Kondoh does not appear to expressly teach a system that receives the voice data while executing a job, and is in the predetermined state while executing the job.
AAPA teaches a system that receives the voice data while executing a job, and is in the predetermined state while executing the job (“A smart speaker recognizes voice interactively collected with a microphone, and outputs a command for operating an image forming apparatus to the image forming apparatus in accordance with a result of the recognition. In a case where a smart speaker is placed in the vicinity of an image forming apparatus, when relatively high operating noise generated while the image forming apparatus is executing a print job is collected with a microphone, the smart speaker erroneously recognizes the operating noise as the voice of a command,” specification “Background” section, paragraph 0003 lines 1-6).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the image forming 

As to dependent claim 4, the rejection of claim 1 is incorporated.  Kondoh/AAPA further teaches a system wherein, in a case in which the image forming apparatus is not in the predetermined state while executing the job and the command generated from the voice data is the predetermined command (“For example, it is determined that the user has the intention to make a ‘copy’ based on the voice data such as ‘Make a copy with the MFP’ or ‘Make a duplicate of this document’, and the data ‘copy’ is generated as an intent,” paragraph 0028 lines 8-11), the hardware processor controls the communication circuit to transmit the generated command to the image forming apparatus (“the image forming apparatus 20 constantly executes polling to acquire a command stored in the command queue 424,” paragraph 0131 lines 1-3– if receiving happens continuously, it must happen when there are no jobs left to execute).

As to independent claim 13, Kondoh teaches an image forming apparatus comprising:
an image forming unit (“an image forming apparatus 20,” paragraph 0026 lines 4-5);
an information processor (“a voice-data recognition server 30 (first server), and a dialogue server 40 (second server),” paragraph 0026 lines 5-6); and
a communication circuit (“the voice-data recognition server 30 includes … a communicator 310,” paragraph 0108 lines 2-3) that collects voice of an 
wherein:
the information processor performs a recognition process on the voice data received from the voice processing device, to generate a command for operating the image forming unit (“The intent generating part 304 is a functional part that generates an intent based on voice recognition data and outputs it to the controller 300,” paragraph 0114 lines 1-3), and
when the image forming unit has received the voice data from the voice processing device (“The intent generating part 304 is a functional part that generates an intent based on voice recognition data and outputs it to the controller 300,” paragraph 0114 lines 1-3), the information processor outputs the command generated from the voice data to the image forming unit (“In response to a received command request, the controller 400 transmits a command stored in the command queue 424 to the image forming apparatus 20 via the communicator 410 (S138),” paragraph 0131 lines 5-8) in each of (i) a first case in which the image forming unit is in a predetermined state from among a plurality of different states (“the server for operating the voice command device is notified of the status of the apparatus,” paragraph 0006 lines 5-6 – any one of the system’s plurality of states may be selected as the claimed “predetermined state”), and (ii) a second case in which the command generated from the voice data is a 
Kondoh does not appear to expressly teach an apparatus that receives the voice data while executing a job, and is in the predetermined state while executing the job.
AAPA teaches an apparatus that receives the voice data while executing a job, and is in the predetermined state while executing the job (“A smart speaker recognizes voice interactively collected with a microphone, and outputs a command for operating an image forming apparatus to the image forming apparatus in accordance with a result of the recognition. In a case where a smart speaker is placed in the vicinity of an image forming apparatus, when relatively high operating noise generated while the image forming apparatus is executing a print job is collected with a microphone, the smart speaker erroneously recognizes the operating noise as the voice of a command,” specification “Background” section, paragraph 0003 lines 1-6).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the image forming apparatus of Kondoh to comprise the timing of AAPA.  One would have been motivated to make such a combination to allow voice commands at any time.

claim 14, Kondoh teaches a method implemented by a processor included in an information processing device connectable to an image forming unit, the method comprising:
performing a recognition process on voice data based on a voice of an utterance, to generate a command for operating the image forming unit (“The intent generating part 304 is a functional part that generates an intent based on voice recognition data and outputs it to the controller 300,” paragraph 0114 lines 1-3); and
when the image forming unit has received the voice data (“The intent generating part 304 is a functional part that generates an intent based on voice recognition data and outputs it to the controller 300,” paragraph 0114 lines 1-3), outputting the command generated from the voice data to the image forming unit (“In response to a received command request, the controller 400 transmits a command stored in the command queue 424 to the image forming apparatus 20 via the communicator 410 (S138),” paragraph 0131 lines 5-8) in each of (i) a first case in which the image forming unit is in a predetermined state from among a plurality of different states (“the server for operating the voice command device is notified of the status of the apparatus,” paragraph 0006 lines 5-6 – any one of the system’s plurality of states may be selected as the claimed “predetermined state”), and (ii) a second case in which the command generated from the voice data is a predetermined command from among a plurality of different commands for operating the image forming unit (“For 
Kondoh does not appear to expressly teach a method comprising receiving the voice data while executing a job, and being in the predetermined state while executing the job.
AAPA teaches a method comprising receiving the voice data while executing a job, and being in the predetermined state while executing the job (“A smart speaker recognizes voice interactively collected with a microphone, and outputs a command for operating an image forming apparatus to the image forming apparatus in accordance with a result of the recognition. In a case where a smart speaker is placed in the vicinity of an image forming apparatus, when relatively high operating noise generated while the image forming apparatus is executing a print job is collected with a microphone, the smart speaker erroneously recognizes the operating noise as the voice of a command,” specification “Background” section, paragraph 0003 lines 1-6).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the image forming apparatus of Kondoh to comprise the timing of AAPA.  One would have been motivated to make such a combination to allow voice commands at any time.

As to dependent claim 15, the rejection of claim 14 is incorporated.  Kondoh/AAPA further teaches a non-transitory recording medium storing a computer .

Claims 2 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Kondoh in view of AAPA and Shibata (US 2020/0073599 A1).

As to dependent claim 2, the rejection of claim 1 is incorporated.
Kondoh/AAPA does not appear to expressly teach a system wherein the predetermined state comprises a state in which an operating noise of the image forming apparatus while executing the job is low.
Shibata teaches a system wherein the predetermined state comprises a state in which an operating noise of the image forming apparatus while executing the job is low (“In accordance with a print job execution instruction and the mode setting instruction inputted to the instruction input section, the control section sets either of the normal mode and the silent mode,” paragraph 0006 lines 13-16).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the states of Kondoh/AAPA to comprise the silent mode of Shibata.  One would have been motivated to make such a combination to reduce excessive noise when necessary.

claim 12, the rejection of claim 1 is incorporated.  Kondoh further teaches a system wherein the hardware processor controls the communication circuit to transmit an operation command to the image forming apparatus (“In response to a received command request, the controller 400 transmits a command stored in the command queue 424 to the image forming apparatus 20 via the communicator 410 (S138),” paragraph 0131 lines 5-8) when receiving the voice data from the voice processing device (“For example, it is determined that the user has the intention to make a ‘copy’ based on the voice data such as ‘Make a copy with the MFP’ or ‘Make a duplicate of this document’, and the data ‘copy’ is generated as an intent,” paragraph 0028 lines 8-11).
Kondoh does not appear to expressly teach a system wherein:
the image forming apparatus has a silent mode for reducing operating noise of the image forming apparatus, and
the operation command being a command for switching an operation mode of the image forming apparatus to the silent mode.
Shibata teaches a system wherein:
the image forming apparatus has a silent mode for reducing operating noise of the image forming apparatus (“In accordance with a print job execution instruction and the mode setting instruction inputted to the instruction input section, the control section sets either of the normal mode and the silent mode,” paragraph 0006 lines 13-16), and
the operation command being a command for switching an operation mode of the image forming apparatus to the silent mode (“In accordance 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation command of Kondoh to comprise the silent mode of Shibata.  One would have been motivated to make such a combination to reduce noise (see Shibata paragraph 0003).

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Kondoh in view of AAPA and Kohtani et al. (US 6271927 B1, hereinafter Kohtani).

As to dependent claim 3, the rejection of claim 1 is incorporated.  Kondoh/AAPA further teaches a system wherein the image forming apparatus receives a command directed to the image forming apparatus (“For example, it is determined that the user has the intention to make a ‘copy’ based on the voice data such as ‘Make a copy with the MFP’ or ‘Make a duplicate of this document’, and the data ‘copy’ is generated as an intent,” Kondoh paragraph 0028 lines 8-11).
Kondoh/AAPA does not appear to expressly teach a system wherein:
each of the plurality of different states during execution of the job is associated with a priority indicating that a command received by the image forming apparatus during the execution of the job is to be preferentially processed over other commands, and
the priority of the predetermined state is higher than the priority of any other one of the plurality of different states.
Kohtani teaches a system wherein:
each of the plurality of different states during execution of the job is associated with a priority indicating that a command received by the image forming apparatus during the execution of the job is to be preferentially processed over other commands (“In the job control routine of in FIG. 5B, in 206, the CPU1-1 searches whether or not there is a job assigned priority among the jobs registered in the job queue. If there is a job assigned priority, the CPU1-1 proceeds to branch (A) in the figure to change the queue state and the job state based on the specified priority conditions,” column 4 lines 55-60), and
the priority of the predetermined state is higher than the priority of any other one of the plurality of different states (if different states have different priorities, there must be one that is highest).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the job of Kondoh/AAPA to comprise the priority of Kohtani.  One would have been motivated to make such a combination to allow important jobs to complete faster.

Claims 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Kondoh in view of AAPA and Suzuki et al. (US 6480297 B1, hereinafter Suzuki).

claim 5, the rejection of claim 1 is incorporated.
Kondoh/AAPA does not appear to expressly teach a system wherein the predetermined command comprises a command to be processed preferentially over others of the plurality of different commands for operating the image forming apparatus.
Suzuki teaches a system wherein the predetermined command comprises a command to be processed preferentially over others of the plurality of different commands for operating the image forming apparatus (“in this example, the copy of the document of the third set is not normal copy reservation, but, by the operator’s request, because the copy used the image forming apparatus 18 is urgently necessary, the panel manager conducts the interrupt copy operation on the UI task. Concretely, by the CPU 81, the copy is temporarily stopped at the period of the proper page, and the content of the RAM 33 is confirmed. Then, the job command having the higher priority level in a plurality of job commands read from the RAM 83, is executed,” column 45 line 60 to column 45 line 2).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the job of Kondoh/AAPA to comprise the priority of Suzuki.  One would have been motivated to make such a combination to allow important jobs to complete faster.

As to dependent claim 6, the rejection of claim 5 is incorporated.  Kondoh/AAPA/Suzuki further teaches a system wherein the predetermined command comprises a command for urgently operating the image forming apparatus (“in this example, the copy of the document of the third set is not normal copy reservation, but, .

Claims 9 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Kondoh in view of AAPA and Suzuki (US 2019/0377526 A1).

As to dependent claim 9, the rejection of claim 1 is incorporated.
Kondoh/AAPA does not appear to expressly teach a system wherein the server periodically receives information regarding a state of the image forming apparatus from the image forming apparatus periodically or when there is a change in the state of the image forming apparatus.
Suzuki teaches a system wherein the server periodically receives information regarding a state of the image forming apparatus from the image forming apparatus periodically or when there is a change in the state of the image forming apparatus (“The monitoring server 60 is an example of a monitoring unit that, for example, periodically monitors the state of image formation in the printer 70. In a case of detecting completion of image formation in the printer 70, the monitoring server 60 sends a print completion notification to the flow server 30,” paragraph 0031 lines 1-6).


As to dependent claim 16, the rejection of claim 1 is incorporated.
Kondoh/AAPA does not appear to expressly teach a system wherein the server receives information regarding a state of the image forming apparatus from the image forming apparatus when there is a change in the state of the image forming apparatus.
Suzuki teaches a system wherein the server receives information regarding a state of the image forming apparatus from the image forming apparatus when there is a change in the state of the image forming apparatus (“The monitoring server 60 is an example of a monitoring unit that, for example, periodically monitors the state of image formation in the printer 70. In a case of detecting completion of image formation in the printer 70, the monitoring server 60 sends a print completion notification to the flow server 30,” paragraph 0031 lines 1-6 – when the state changes, the server will receive the information in the next polling update).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the server of Kondoh/AAPA to comprise the receiving of Suzuki.  One would have been motivated to make such a combination to reduce voice response latency (see Kondoh paragraph 0093) regarding the state of the image forming apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 2008/0306740 A1 disclosing voice commands for devices including printers
Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
In the interests of compact prosecution, Applicant is invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicant may wish to file an 
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail.  If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-

/Ryan Barrett/
Primary Examiner, Art Unit 2145